Citation Nr: 0016489	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  94-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for otitis media. 

2.  Entitlement to service connection for a disability 
manifested by multiple arthralgias.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for peptic ulcer 
disease.

5.  Entitlement to service connection for pancreatitis.

6.  Entitlement to service connection for a left ankle 
disability.

7.  Entitlement to residuals of a facial laceration.

8.  Entitlement to an original compensable rating for 
residuals of a right elbow injury with radial head fracture.

9.  Entitlement to an original evaluation in excess of 10 
percent for residuals of a right wrist injury with navicular 
fracture.

10.  Entitlement to an original evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had verified active service from September 1972 
to September 1992.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1993 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which, in part, granted service connection and assigned 
noncompensable evaluations each for residuals of a right 
elbow injury, residuals of a right wrist injury, and 
degenerative disc disease of the cervical spine; and denied 
service connection for a bilateral knee disability, a low 
back disability, tinnitus, otitis media, a disability 
manifested by multiple arthralgias, a left elbow disability, 
peptic ulcer disease, gastritis, hiatal hernia, pancreatitis, 
a left ankle disability, and residuals of a facial 
laceration.

In a September 1996 decision, the Board granted service 
connection for disabilities of the knees and low back; and 
remanded to the RO the remaining issues of service connection 
for tinnitus, otitis media, a disability manifested by 
multiple arthralgias, a left elbow disability, peptic ulcer 
disease, gastritis, hiatal hernia, pancreatitis, a left ankle 
disability, and residuals of a facial laceration and 
increased ratings for residuals of a right elbow injury, 
residuals of a right wrist injury, and degenerative disc 
disease of the cervical spine for additional development.  In 
an October 1996 implementing rating decision, the RO assigned 
service connection and assigned noncompensable evaluations 
for residuals of injuries to the knees and low back, 
effective October 1, 1992, thereby rendering said service 
connection issues moot.  

Although appellant expressed timely disagreement with a June 
1998 rating decision that confirmed noncompensable 
evaluations for residuals of injuries to the knees and 
increased an evaluation for residuals of a low back injury 
from noncompensable to 10 percent, effective August 11, 1997, 
after a Statement of the Case on said issues was provided 
him, he did not subsequently file a timely Substantive Appeal 
on said issues.  Consequently, since he did not file a timely 
Substantive Appeal on said issues, the Board does not 
presently have jurisdiction over said disability rating 
issues.  38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (1999).  

By a January 1999 rating decision, service connection was 
granted for tinnitus and gastroesophageal reflux disease with 
hiatal hernia and gastritis, thereby rendering said service 
connection issues moot.  Additionally, by that January 1999 
rating decision, the RO increased evaluations for residuals 
of a right wrist injury with navicular fracture and 
degenerative disc disease of the cervical spine each from 
noncompensable to 10 percent, effective October 1, 1992; 
granted an earlier effective date of October 1, 1992 for a 10 
percent evaluation for residuals of a low back injury; and 
confirmed a noncompensable evaluation for residuals of a 
right elbow injury with right radial head fracture.  The 
right wrist, right elbow, and cervical spine disability 
rating issues remain in appellate status, since appellant has 
not expressly withdrawn them from his appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  See also recent written 
statements from his representative, requesting increased 
evaluations for said disabilities.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the aforementioned 
"increased rating" appellate issues as those delineated on 
the title page of this decision.  


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant has otitis media, a disability manifested by 
multiple arthralgias, a left elbow disability, peptic ulcer 
disease, pancreatitis, a left ankle disability, and residuals 
of a facial laceration related to service.  

2.  The appellant's service-connected residuals of a right 
elbow injury with radial head fracture are manifested 
primarily by complaints of occasional pain.  However, no 
significant limitation of right elbow motion has been shown; 
the elbow is radiographically unremarkable; and the elbow has 
been medically described as nearly functionally normal.  
Elbow joint fracture with marked cubitus varus/cubitus valgus 
deformity or symptomatology equivalent to an ununited 
fracture of the head of the radius, a flail elbow joint, 
malunion of the radius with bad alignment, nonunion of the 
radius in the upper half, or nonunion in the upper half with 
false movement has not been shown or approximated.  

3.  The appellant's residuals of a right wrist injury with 
navicular fracture are manifested primarily by slight pain 
and weakness.  The recent clinical evidence reveals no more 
than mildly restricted ranges of motion of the wrist.  There 
is no recent clinical/radiographic evidence of any malunion, 
nonunion, or deformity of the right wrist, except for 
residuals of a right radial styloidectomy with scaphocapitate 
arthrodesis due to a post-service scapholunate ligamentous 
tear with diastasis.  Right hand numbness has been medically 
attributed to his bilateral carpal tunnel syndrome, not the 
service-connected right wrist disability.  Ankylosis of the 
wrist or loss of pronation has not been clinically shown, and 
the right wrist disability was clinically described as 
resulting in only minimal functional impairment.  

4.  The appellant's service-connected cervical spine 
disability is manifested primarily by complaints of cervical 
pain with no more than mild overall limitation of cervical 
spinal motion.  Since no definite neurological deficits have 
been medically attributed to the service-connected cervical 
spinal disorder, any cervical intervertebral disc syndrome 
cannot be reasonably characterized as more than mild.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for otitis 
media, a disability manifested by multiple arthralgias, a 
left elbow disability, peptic ulcer disease, pancreatitis, a 
left ankle disability, and residuals of a facial laceration.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  The criteria for an original compensable evaluation for 
residuals of a right elbow injury with radial head fracture 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Codes 5206 through 5209, 5212 (1999).

3.  The criteria for an original evaluation in excess of 10 
percent for residuals of a right wrist injury with navicular 
fracture have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5213, 5215 (1999).

4.  The criteria for an original evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5290, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Otitis Media, a Disability 
Manifested by Multiple Arthralgias, a Left Elbow Disability, 
Peptic Ulcer Disease, Pancreatitis, a Left Ankle Disability, 
and Residuals of a Facial Laceration

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for otitis media, a 
disability manifested by multiple arthralgias, a left elbow 
disability, peptic ulcer disease, pancreatitis, a left ankle 
disability, and residuals of a facial laceration.  A well-
grounded claim is one which is plausible, meritorious on its 
own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the Court held that the appellant in that 
case had not presented a well-grounded claim as a matter of 
law.  The Court pointed out that "unlike civil actions, the 
Department of Veterans Affairs (previously the Veterans 
Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  
Id., at 611.  If a well-grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion." 

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO of the specific 
reasons that the claims were denied.  See, in particular, an 
October 1993 Statement of the Case; and a June 1999 
Supplemental Statement of the Case.  Additionally, those 
Statements included provisions of law with respect to 
veterans' responsibility for filing a well-grounded claim and 
service connection principles.  Furthermore, appellant's 
representative, in an April 2000 informal hearing 
presentation, argued that the claims were well grounded and 
cited applicable statutory provisions and judicial 
precedents.  It is therefore apparent that they were 
knowledgeable regarding the necessity of competent evidence 
to support these service connection claims.  Thus, it is 
concluded that appellant and his representative had notice of 
the type of information needed to support these claims and 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 341, 
344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any specific competent evidence that 
would, if obtained, render these service connection claims 
well grounded.  

It should be added that the RO has sought and obtained 
appellant's available service medical records and has 
attempted to obtain additional such records and any pertinent 
post-service clinical records.  See, in particular, September 
1996, March 1997, and September 1998 RO's requests for 
information forms; and July and November 1998 Report of 
Contact forms.  Thus, any pre-duty-to-assist requirement for 
the RO to attempt to obtain appellant's available service 
medical records has been adequately satisfied.  Additionally, 
pursuant to the Board's September 1996 remand, VA 
examinations were conducted with respect to the claimed 
service connection conditions.  Although appellant's 
representative argues that said examinations did not entirely 
comply with the remand directives, this is legally immaterial 
since the service connection claims are not well grounded, as 
will be explained in detail below.  Furthermore, subsequent 
to the Board's remand, the Court issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or peacetime service after 
December 31, 1946, and peptic ulcer disease and/or arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


A.  Service Connection for Otitis Media

Appellant alleges that he has otitis media related to 
service.  However, he is not competent to offer medical 
opinion or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991).  

Appellant's service medical records reveal that serous otitis 
media of the left ear was assessed in September 1973.  In 
February 1974, he complained of painful ears.  Mild 
intermittent tubotympanitis was assessed.  In June 1974, he 
complained of painful ears, particularly related to parachute 
jumps.  In February 1977, the tympanic membranes were 
inflamed; and questionable otitis media was assessed.  
Significantly, a July 1992 service separation examination 
report did not include any findings or diagnoses pertaining 
to chronic otitis media.  On a March 1993 VA ear examination, 
the tympanic membranes were negative.  The assessment was 
conductive hearing loss, possible otosclerosis/ossicular 
effusion.  

On October 1996 VA audiologic and ear examinations, a history 
of right middle ear surgery for adhesions in 1993, subsequent 
to service, was noted.  Regardless, the critical point is 
that no current otitis media was clinically shown on that 
examination; and the examiner opined that appellant has "no 
current ear disease."  

Appellant has not presented any competent evidence that 
indicates that otitis media is presently manifested and 
related to service.  The Court, in Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992), held that, referring to the 
veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of clinical evidence showing that 
appellant has otitis media related to service, the claim for 
service connection for otitis media is not well grounded.  
The claim is therefore denied.  38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 
6 Vet. App. 136 (1994).  See also, Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).


B.  Service Connection for Disability Manifested by Multiple 
Arthralgias

Appellant alleges that he has a disability manifested by 
multiple arthralgias that is related to service.  However, he 
is not competent to offer medical opinion or diagnosis.  See 
Espiritu.  

Appellant's service medical records reveal treatment for 
multiple myalgias/arthralgias.  See May 1990 service medical 
records, which reported that x-rays of the 
thoracic/lumbosacral spine and right shoulder revealed mild 
degenerative changes.  Myofascitis was assessed.  However, 
the actual x-ray studies of the thoracic/lumbosacral spine 
and right shoulder were negative.  See also service medical 
records dated in April and October 1991, and March, May, and 
June 1992, reflecting myalgias/arthralgias involving various 
joints.  The May 1992 in-service clinical records indicate 
that, based on diagnostic studies, it was medically 
determined that connective tissue disease, rheumatoid 
arthritis, and systemic lupus erythematosus were not present; 
and that osteoarthritis was the more likely disease 
manifested.  However, on February 1993 VA examination, 
multiple arthralgias of joints without inflammatory signs 
were clinically recorded.  Significantly, laboratory studies 
included a negative rheumatoid factor; and x-rays of the 
knees and lumbar spine were unremarkable.  X-rays of the 
cervical spine revealed degenerative disc disease (for which 
service connection is in effect).  

Significantly, on March 1998 VA orthopedic examination, 
although appellant had complaints of pain and limitation of 
motion involving certain joints, x-rays of the knees, elbows, 
ankles, lumbar spine, cervical spine, and wrists did not 
reveal any pertinent abnormality (a surgical fusion of the 
right wrist was radiographically noted).  In a February 1999 
addendum, that examiner opined that "[w]ith these findings 
taken into account, one would be hard pressed to make a 
diagnosis of rheumatoid arthritis."  In an April 1999 
addendum, that examiner opined that any in-service back pain 
was an acute and transitory myalgia-type; and that there is 
"no present disability manifested by multiple arthralgias."  

Appellant has not presented any competent evidence that 
indicates that a disability manifested by multiple 
arthralgias is presently manifested and related to service.  
See Brammer.  It is acknowledged that although he may have 
arthralgias involving certain joints (namely residuals of a 
right elbow injury with radial head fracture, residuals of a 
right wrist injury with navicular fracture, degenerative disc 
disease of the cervical spine, residuals of a low back 
injury, residuals of a right knee injury, and residuals of a 
left knee injury), service connection was granted for such 
joints not on the basis of a systemic disease/disability 
process manifested by arthralgias, but rather on the basis of 
separate traumatic injuries to said joints.  See, in 
particular, April 1993 and October 1996 rating decision 
sheets.  

Thus, given the lack of clinical evidence showing that 
appellant has a disability manifested by multiple arthralgias 
related to service, the claim for service connection for a 
disability manifested by multiple arthralgias is not well 
grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Caluza; Grottveit; Grivois; and Edenfield.



C.  Service Connection for a Left Elbow Disability

Appellant alleges that he has a left elbow disability that is 
related to service.  However, he is not competent to offer 
medical opinion or diagnosis.  See Espiritu.  

Appellant's service medical records reveal treatment for left 
lateral epicondylitis.  See service medical records dated in 
June 1978, January, February, March, and November 1991.  
Significantly, in December 1991, chronic left lateral 
epicondylitis was assessed.  However, a July 1992 service 
separation examination report did not include any findings or 
diagnoses pertaining to a chronic left elbow disability.  
Although on a February 1993 VA general medical examination, 
appellant complained of occasional elbow pain, the left elbow 
was clinically and radiographically described as normal on 
that examination as well as on subsequent March 1998 VA 
orthopedic examination.  In fact, on that March 1998 VA 
orthopedic examination (and in a February 1999 addendum), 
that examiner opined that any in-service left lateral 
epicondylitis was acute and transitory and not a chronic 
disability.  

Appellant has not presented any competent evidence that 
indicates that he has a left elbow disability presently 
manifested and related to service.  See Brammer.  Thus, given 
the lack of clinical evidence showing that appellant has a 
chronic left elbow disability related to service, the claim 
for service connection for a left elbow disability is not 
well grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Caluza; Grottveit; Grivois; and Edenfield.


D.  Service Connection for Peptic Ulcer Disease and 
Pancreatitis

Appellant alleges that he has peptic ulcer disease and 
pancreatitis that are related to service.  However, he is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu.  

It is reiterated that service connection is in effect for 
gastroesophageal reflux disease with hiatal hernia and 
gastritis.  Appellant's service medical records reflect that 
in June 1989, he complained of epigastric pain; and peptic 
ulcer disease was suspected.  However, in September 1989, an 
upper gastrointestinal x-ray study was negative, although a 
nonspecific fold prominence of the duodenal bulb was noted.  
Probable recurrent gastritis was assessed.  An emergency room 
record reflects that in February 1990, he complained of mild, 
burning abdominal pain and constipation.  Peptic ulcer 
disease was assessed, although clinically, the abdomen was 
unremarkable.  In June 1991, he had epigastric pain and 
tenderness.  He reportedly was taking nonsteroidal 
antiinflammatory agents.  A provisional diagnosis was "rule 
out" peptic ulcer disease.  In July 1991, an 
esophagogastroduodenoscopy was interpreted as showing a 
hiatal hernia.  

A December 1991 service medical record revealed that 
appellant had a history of heavy alcohol use prior to 1983.  
The assessments included upper abdominal pain, peptic ulcer 
disease, gastritis, and esophagitis versus cholecystitis and 
chronic pancreatitis.  However, a repeat 
esophagogastroduodenoscopy in December 1991 was negative, 
except for reflux esophagitis.  A December 1991 abdominal 
ultrasound revealed no pancreatic inflammation; and history 
of chronic pancreatitis was assessed.   Nevertheless, in 
February 1992, a military physician expressed the belief that 
appellant did have chronic pancreatitis; and additional 
evaluation was recommended.  

On February 1993 VA general medical examination, appellant 
complained of daily epigastric pain, occasional burning 
sensation, and nausea.  Abdominal epigastric tenderness was 
clinically noted, although x-rays of the upper 
gastrointestinal tract were interpreted as negative.  
Significantly, on March 1998 VA gastrointestinal examination, 
although appellant had various epigastric complaints, it was 
noted that these were clinically attributable to a hiatal 
hernia.  Gastroesophageal reflux disease with hiatal hernia 
and gastritis was diagnosed (it is reiterated that service 
connection is in effect for gastroesophageal reflux disease 
with hiatal hernia and gastritis).  Although questionable 
chronic pancreatitis was also diagnosed on that examination, 
a confirmed diagnosis of pancreatitis was never rendered.  In 
fact, a subsequent April 1998 abdominal ultrasound was 
interpreted as normal without any evidence of pancreatitis.  
An April 1998 esophagogastroduodenoscopy was interpreted as 
showing a normal duodenum and stomach.  Significantly, in an 
April 1998 addendum to that March 1998 VA gastrointestinal 
examination report, the examiner stated that although 
appellant had been evaluated on several occasions since 1991 
for pancreatitis, a diagnosis for pancreatitis had never been 
substantiated and an April 1998 abdominal ultrasound had 
revealed no evidence of pancreatitis.  He further stated that 
an April 1998 upper gastrointestinal endoscopy had shown no 
ulcer.  The examiner opined that "[a]s to the 
question...whether peptic ulcer...and pancreatitis are currently 
manifested,...[h]e does not have pancreatitis and does not have 
ulcers."  

Appellant has not presented any competent evidence that 
indicates that peptic ulcer disease and pancreatitis are 
presently manifested and related to service.  See Brammer.  
Thus, given the lack of clinical evidence showing that 
appellant has peptic ulcer disease and pancreatitis, the 
claims for service connection for peptic ulcer disease and 
pancreatitis are not well grounded.  The claims are therefore 
denied.  38 U.S.C.A. § 5107(a).  Caluza; Grottveit; Grivois; 
and Edenfield.


E.  Service Connection for a Left Ankle Disability

Appellant alleges that he has a left ankle disability that is 
related to service.  However, he is not competent to offer 
medical opinion or diagnosis.  See Espiritu.  

Appellant's service medical records reveal that in December 
1985, he was treated for left ankle tenderness after dropping 
firewood on that foot.  X-rays of the left foot and ankle 
were negative.  Left ankle contusion was assessed.  The 
service separation examination did not reveal findings or 
diagnoses pertaining to a left ankle disability.  

A February 1993 VA general medical examination evaluated 
appellant's right, not the left, ankle.  Significantly, on 
March 1998 VA orthopedic examination, although appellant had 
complaints of pain and limitation of motion involving certain 
joints, an x-ray of the left ankle was negative.  The 
pertinent diagnosis was that any in-service left ankle 
contusion was acute and transitory and was not a chronic 
disability.  In a February 1999 addendum, that examiner 
stated the same.  

Appellant has not presented any competent evidence that 
indicates that a left ankle disability is presently 
manifested and related to service.  See Brammer.  Thus, given 
the lack of clinical evidence showing that appellant has a 
left ankle disability related to service, the claim for 
service connection for a left ankle disability is not well 
grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Caluza; Grottveit; Grivois; and Edenfield.


F.  Service Connection for Residuals of a Facial Laceration

Appellant alleges that he has residuals of a facial 
laceration that were incurred in service.  However, he is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu.  

Appellant's service medical records reveal that in August 
1985, he sustained an approximate one-inch laceration on the 
side of the face above the right eye, when hit by a 
projectile from a simulator.  Later that month, several 
sutures were surgically removed from appellant's forehead.  
The service separation examination did not reveal findings or 
diagnoses pertaining to any facial laceration residuals.  

A February 1993 VA general medical examination did not 
specifically address the question of whether residuals of a 
facial laceration were presently manifested.  Significantly, 
on March 1998 VA dermatologic examination, although appellant 
stated that he had sustained a gash above the right eye, no 
facial scarring was clinically apparent; and the diagnosis 
was "[n]o scar on face found."  

Appellant has not presented any competent evidence that 
indicates that residuals of a facial laceration are presently 
manifested and related to service.  See Brammer.  Thus, given 
the lack of clinical evidence showing that appellant has 
residuals of a facial laceration related to service, the 
claim for service connection for residuals of a facial 
laceration is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a).  Caluza; Grottveit; Grivois; 
and Edenfield.


II.  Entitlement to Increased Original Disability Evaluations 
for Residuals of a Right Elbow Injury with Radial Head 
Fracture, Residuals of a Right Wrist Injury with Navicular 
Fracture, and Degenerative Disc Disease of the Cervical Spine

Initially, the Board finds that appellant's claims for 
increased original disability evaluations for residuals of a 
right elbow injury with right radial head fracture, residuals 
of a right wrist injury with navicular fracture, and 
degenerative disc disease of the cervical spine are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), in 
that the claims are plausible.  See also Drosky v. Brown, 10 
Vet. App. 251, 254 (1997).  This being so, the Board must 
examine the record and determine whether the VA has any 
further obligation to assist in the development of these 
claims.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to these disability rating claims 
have been properly developed and that no useful purpose would 
be served by again remanding said issues with directions to 
provide further assistance to the appellant.  A comprehensive 
medical history and detailed findings regarding his service-
connected disabilities in issue over the years are documented 
in the medical evidence.  With respect to these service-
connected disabilities, pursuant to the Board's remand, 
recent VA examinations were conducted in March 1998.  These 
examinations were sufficiently detailed and comprehensive in 
describing the nature and severity of said disabilities.  
Said examinations included range of motion measurements of 
the joints affected, related functional impairment, and other 
clinical findings, including radiographic, with respect 
thereto.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity with respect to the service-connected disabilities 
on appeal than that shown on said examinations.  Thus, the 
Board concludes that the evidence is sufficient for reaching 
a fair and well-reasoned decision with respect to these 
disability rating issues, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.1.  In 
rendering a decision on these disability rating issues on 
appeal, the Board has applied the provisions of the Schedule 
for Rating Disabilities in a manner most beneficial to the 
appellant.  


A.  An Original Compensable Rating for Residuals of a Right 
Elbow Injury with Radial Head Fracture

Appellant contends, in essence, that his service-connected 
right elbow disability is of such severity as to warrant a 
compensable evaluation.  The service medical records reveal 
that in 1989, he fell off a bicycle, sustaining a right 
radial head fracture.  On February 1993 VA general medical 
examination, the elbow was clinically described as normal.   

On March 1998 VA orthopedic examination, the right elbow 
exhibited 145 degrees' flexion.  Normal ranges of elbow 
motion are 0 degrees' extension and 145 degrees' flexion.  
See 38 C.F.R. § 4.71 (1999), Plate I.  An x-ray of that elbow 
did not reveal any pertinent abnormality.  He was right-
handed.  The examiner stated that examination of the elbow 
was "within normal limits with no evidence of pain"; that 
the right elbow disability resulted in only minimal 
functional impairment/interference with daily activities, as 
his range of motion was "quite good"; and the pertinent 
diagnosis rendered was "[r]esiduals of right elbow injury 
practically nil."

The RO has rated appellant's service connected right elbow 
disability under Diagnostic Code 5206 based on limitation of 
motion, and assigned a noncompensable rating.  Limitation of 
flexion of the major forearm to 110 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 100 degrees.  A 20 percent 
evaluation requires that flexion be limited to 90 degrees.  A 
30 percent evaluation requires that flexion be limited to 70 
degrees.  A 40 percent evaluation requires that flexion be 
limited to 55 degrees.  A 50 percent evaluation requires that 
flexion be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  

Limitation of extension of the major forearm to 45 degrees 
warrants a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 60 degrees.  
A 20 percent evaluation requires that extension be limited to 
75 degrees.  A 30 percent evaluation requires that extension 
be limited to 90 degrees.  A 40 percent evaluation requires 
that extension be limited to 100 degrees.  A 50 percent 
evaluation requires that extension be limited to 110 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.  

A 20 percent evaluation may be assigned when flexion of the 
forearm of the major upper extremity is limited to 75 degrees 
and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5208.  

Since the clinical evidence revealed essentially normal right 
elbow motion without significant functional limitations, a 
higher evaluation would not be warranted under Code 5206, 
5207, or 5208.  

A 20 percent evaluation may be assigned for residuals of 
fracture of the elbow joint of the major upper extremity when 
there is marked cubitus varus or cubitus valgus deformity or 
when there is an ununited fracture of the head of the radius.  
A flail elbow joint warrants a 60 percent evaluation when the 
major upper extremity is involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5209.  

A 10 percent evaluation may be assigned for malunion of the 
radius of the major upper extremity with bad alignment.  A 20 
percent rating requires nonunion of the radius in the upper 
half.  A 30 percent rating requires nonunion in the lower 
half with false movement, but without loss of bone substance 
or deformity.  A 40 percent rating requires nonunion in the 
lower half with false movement and loss of bone substance (1 
inch (2.5 cms.) or more) and marked deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5212.  

Inasmuch as the recent VA examinations reveal that 
appellant's right elbow has been clinically described as 
nearly functionally normal and no fracture residual 
abnormality has been radiographically shown, it is the 
Board's opinion that the residuals of a right elbow injury 
with radial head fracture does not result in marked cubitus 
varus/cubitus valgus deformity or symptomatology equivalent 
to an ununited fracture of the head of the radius, a flail 
elbow joint, malunion of the radius with bad alignment, 
nonunion of the radius in the upper half, or nonunion in the 
upper half with false movement.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  However, the 
service-connected right elbow disability has not been shown 
to result in any significant functional limitations.  An 
extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected right elbow 
disability presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for said 
disability, nor has it markedly interfered with employment, 
particularly since appellant maintains employment as a bakery 
manager.  See March 1998 VA gastrointestinal examination 
report.  The benefit-of-the-doubt doctrine is inapplicable, 
since the preponderance of the evidence is against allowance 
of this disability rating issue on appeal.  38 U.S.C.A. 
§ 5107(b).  


B.  An Original Rating in Excess of 10 percent for Residuals 
of a Right Wrist Injury with Navicular Fracture

Appellant contends, in essence, that the service-connected 
disability in question is of such severity as to warrant a 
higher rating.  The RO has assigned a 10 percent evaluation 
for the residuals of a right wrist injury with navicular 
fracture under Diagnostic Code 5215.  Under Diagnostic Code 
5215, limitation of dorsiflexion of either wrist to less than 
15 degrees or palmar flexion limited in line with the forearm 
may be assigned a maximum 10 percent evaluation.  A higher 
compensable rating may also be assigned under Diagnostic Code 
5214 for wrist ankylosis.

Diagnostic Code 5213 assigns a maximum 10 percent evaluation 
for limitation of supination of either wrist to 30 degrees or 
less.  A 20 percent evaluation requires limitation of 
pronation with motion lost beyond the last quarter of the arc 
of motion; the hand does not approach full pronation.  

The appellant's service medical records reflect that in April 
1978, he sustained a hyperextension injury to the right wrist 
in a parachute jump.  An x-ray revealed a questionable 
hairline crack of the navicular bone.  A spica cast of the 
thumb was applied.  On February 1993 VA general medical 
examination, the right wrist was clinically described as 
normal.  Thus, prior to a 1995 post-service right wrist 
injury, his right wrist disability was not manifested by any 
significant functional impairment.  

Private clinical records dated from August 1995 to January 
1996 reveal that in March 1995, while appellant was pulling 
on a wrench, he experienced a sudden onset of pain in the 
wrist and x-rays revealed a scapholunate ligamentous tear 
with diastasis.  In August 1995, he underwent a right radial 
styloidectomy with scaphocapitate arthrodesis.  However, in 
rating a service-connected disability, symptomatology 
attributable to a disability for which service connection is 
not in effect may not be considered, to the extent that such 
symptomatology may be reasonably distinguishable therefrom.  
Consequently, that post-service right wrist ligamentous tear 
with resultant wrist fusion may not be considered in 
evaluating the severity of appellant's service-connected 
residuals of a right wrist injury with navicular fracture.  

On March 1998 VA orthopedic examination, the right wrist 
exhibited 59 degrees' dorsiflexion, 66 degrees' palmar 
flexion, 38 degrees' ulnar deviation, and 17 degrees' radial 
deviation.  Normal ranges of wrist motion are 70 degrees' 
dorsiflexion, 80 degrees' palmar flexion, 45 degrees' ulnar 
deviation, and 20 degrees' radial deviation.  See 38 C.F.R. 
§ 4.71, Plate I.  An x-ray of that wrist did not reveal any 
abnormality, except for a scaphocapitate fusion (for which 
service connection is not in effect).  The pertinent 
diagnoses were "[d]egenerative joint disease, postoperative 
and posttrauma to the right wrist.  There is diminution of 
motion, no pain is evidenced"; "[r]esiduals of right wrist 
injury - he does have a diminution in the range of motion and 
perhaps slight pain in the wrist"; that "[t]here is 
weakened movement of the right wrist, excess fatigability, 
and perhaps incoordination.  These do not seem severe"; and 
that the right wrist disability resulted in only minimal 
functional impairment/interference with daily activities, as 
his range of motion was "quite good."  

Thus, since the overall ranges of right wrist motion recorded 
on that examination were no more than mildly restricted, 
ankylosis of the wrist or loss of pronation have not been 
clinically shown, and the right wrist disability was 
clinically described as resulting in only minimal functional 
impairment, an evaluation in excess of the currently assigned 
10 percent for the service-connected right wrist disability 
would not be warranted under any applicable Diagnostic Code.  

A March 1998 VA neurologic examination report primarily 
related to bilateral median nerve compression and noted that 
bilateral carpal tunnel syndrome had been shown on October 
1997 electrodiagnostic testing.  A June 1998 VA 
hospitalization record indicates that appellant underwent a 
right carpal tunnel syndrome release procedure.  However, 
since service-connection is not in effect for carpal tunnel 
syndrome, symptomatology reasonably attributable thereto may 
not be considered in evaluating the severity of appellant's 
service-connected residuals of a right wrist injury with 
navicular fracture.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  However, the 
service-connected right wrist disability has not been shown 
to result in any serious functional limitations and is 
adequately compensated for by the currently assigned 10 
percent evaluation.  An extraschedular evaluation is not 
warranted, since the evidence does not show that the service-
connected right wrist disability presents such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  The appellant has not been frequently 
hospitalized for said disability, nor has it markedly 
interfered with employment, particularly since appellant 
maintains employment as a bakery manager.  The benefit-of-
the-doubt doctrine is inapplicable, since the preponderance 
of the evidence is against allowance of this disability 
rating issue on appeal.  38 U.S.C.A. § 5107(b).  


C.  An Original Rating in Excess of 10 percent for 
Degenerative Disc Disease of the Cervical Spine

Appellant contends, in essence, that his service-connected 
cervical spine disability is of such severity as to warrant a 
higher evaluation.  

Appellant's service medical records reflect that he 
reportedly sustained a neck injury in a parachute jump in 
1975.  On February 1993 VA general medical examination, the 
cervical spine was clinically described as having full range 
of motion with slight pain on movement.  Deep tendon reflexes 
were active and equal.  X-rays of the cervical spine were 
interpreted as showing C6-C7 disc space narrowing consistent 
with degenerative disc disease.   

On March 1998 VA orthopedic examination, the cervical spine 
exhibited 65 degrees' forward flexion, 38 degrees' backward 
extension, and lateroflexion of 44 degrees on the right and 
42 degrees on the left.  X-rays of the cervical spine were 
unremarkable.  The pertinent diagnoses were "[c]omplaints of 
cervical...spine with no substantiating findings of 
abnormality"; "no clinical evidence of degenerative disc 
disease of the cervical spine"; and that the cervical spine 
disability resulted in only minimal functional 
impairment/interference with daily activities, as his range 
of motion was "quite good."  

Slight limitation of motion of the cervical segment of the 
spine may be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 
30 percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Code 5290.  Thus, since the overall ranges 
of cervical spine motion recorded on that examination were no 
more than mildly restricted (See also normal ranges of 
cervical spine motion as set forth in the Board's September 
1996 remand), and the cervical spine disability was 
clinically described as resulting in only minimal functional 
impairment, an evaluation in excess of the currently assigned 
10 percent for the service-connected cervical spine 
disability would not be warranted under Diagnostic Code 5290.  

Under 38 C.F.R. Part 4, Code 5293, a 10 percent evaluation 
may be assigned for mild intervertebral disc syndrome.  A 20 
percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc) and little intermittent relief.  
However, the recent clinical evidence does not indicate that 
appellant has any definite neurologic deficits attributable 
to the cervical spine which would warrant an evaluation in 
excess of the currently assigned 10 percent.  On recent March 
1998 VA neurologic examination, appellant's complaints 
included neck discomfort and numbness of the hands.  However, 
it was noted that this had been attributed to carpal tunnel 
syndrome, not cervical radiculopathy.  Significantly, motor 
status was essentially normal, except for "mild 5-/5" 
diminished hand grip strength with decreased sensation in the 
right median nerve distribution.  Right carpal tunnel 
syndrome with "possible" cervical radiculopathy was 
diagnosed.  A June 1998 VA hospitalization record indicates 
that appellant underwent a right carpal tunnel syndrome 
release procedure; and no cervical radiculopathy was reported 
nor was any neurologic deficit medically attributed to his 
cervical spine disability.  Regardless, even assuming 
arguendo that he has cervical radiculopathy, the recent 
clinical evidence does not show that any neurologic deficits 
are more than mild.  

The appellant's cervical pain is also recognized by the 
provisions of the rating schedule, particularly 38 C.F.R. 
§ 4.40.  Although he alleges having occasional neck pain that 
restricts his activities to some extent, he still maintains 
employment as a bakery manager; no more than mild overall 
restricted ranges of cervical spine motion have been 
clinically shown; and any cervical functional limitations 
have been clinically described on examination as no more than 
minimal.  Thus, a 10 percent evaluation adequately 
compensates for the commensurate degree of impairment 
resulting from that cervical spine disability, including 
pain.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected cervical 
spine disability presents such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  In particular, appellant has not been 
frequently hospitalized for that disability and it has not 
been shown to markedly impair neck functioning.  

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  38 U.S.C.A. 
§ 5107(b).  



ORDER

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for otitis 
media, a disability manifested by multiple arthralgias, a 
left elbow disability, peptic ulcer disease, pancreatitis, a 
left ankle disability, and residuals of a facial laceration, 
these claims are denied.  

An original compensable rating for residuals of a right elbow 
injury with radial head fracture, an original evaluation in 
excess of 10 percent for residuals of a right wrist injury 
with navicular fracture, and an original evaluation in excess 
of 10 percent for degenerative disc disease of the cervical 
spine are denied.  The appeal is denied in its entirety.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

